original jurisdiction in this matter. See NRS 34.170; NRS 34.330.

Accordingly, we

            ORDER the petition DENIED.




                                      /                        J.
                                   Hardesty


                                                               J.
                                   Parraguirre




cc:   Hon. Jennifer P. Togliatti, District Judge
      Percy Lavae Bacon
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     2
                                                   !-7,771.M.YEMESSWEr- T- -
                                                                     ---/